DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7 2022 has been entered.

Response to Arguments
Applicant's arguments filed June 7 2022 have been fully considered but they are not persuasive. 
The “document object” as described by Huang is a collection of metadata pertaining to a document, just as the “meta-document” of the claimed invention is. It is clear from paragraph [0031] of Huang which applicant cited that the “document object” is separate from the document but linked to it, “correspond” being the key there. However, except for the inclusion of keywords in the “meta-document”, the “document object” serves the same function (storing document metadata), and using the same structure (JSON). Also, by describing the “document object” as “an object notation for the document” Huang is not describing an aspect away from the “document object” being analogous to the claimed invention’s “meta-document” as by saying the document object can describe the document it is essentially restating that the data contained within the document object describes the document.
As for the aspect of including extracted keywords from a document in a separate document tied to the first document, the previous office action, the final dated April 1 2022, the second reference, Skidmore, teaches getting keywords from a document and storing them as metadata. As Huang does not preclude keywords as being metadata the obvious result of combining Huang with Skidmore would be the document objects from Huang containing the keywords extracted by Skidmore. 
The previous language of claim 4, which was dependent on claim 1, stated that “the meta-document is in JavaScript Object Notation (JSON) format.” While Huang doesn’t teach generating the keywords or storing them, Huang certainly teaches where the “document object”, already established as analogous to the “meta-document”, is in JSON format. By combining this single limitation from the previous claim 4 with the aspects from claim 1 which were taught by the combination of Huang and Skidmore the newly added aspect of claim 1 is also taught by the combination of Huang and Skidmore.
Regarding the extraction of keywords from documents, Skidmore teaches generating metadata based on the document, including document keywords. For example, Skidmore says “a natural language processing engine may associate the item and/or book […] with metadata tags and/or keywords […] based on analyzing the text and/or content of the item.” This clear delving into the content of a document to return keywords describes the same process of keyword extraction without using the word extraction.
As such the previously given rejection of claims 1-3 and 5-7 under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. US PG Pub 2017/0270184 A1, further in view of Skidmore, et al. US Pat 9996535 B1.
Regarding claims 1 and 5, Huang, et al. teaches receiving the document, metadata containing information contextually similar to the document, and a document identifier associated with the document (Huang, et al. [0012]: "there is provided a method for creating a search index for an object to be searched, comprising; receiving the object to be searched;" [0031]: "The metadata may be automatically generated by the data pre-processing module 102 or added by the administrative user", where Huang, et al. defines that metadata may include information equivalent to a document identifier such as an electronic signature used to indicate storage location and to help retrieving the document, see Huang, et al. [0031]) storing the list comprising the association between the document identifier and the metadata in the database arrangement (Huang, et al. [0032]: "The information repository 104 can store documents and document objects with uniform format being processed by the data pre-processing module 102.", the document object clearly being analogous to the claimed invention’s “meta-document”), wherein the meta-document is in JavaScript Object Notation (JSON) format (Huang et al. [0031] “document objects in the form of XML or JSON may comprise metadata of corresponding documents”), and creating the index for retrieving information contextually similar to the document that is associated with the document identifier, wherein the index comprises the document identifier listed corresponding to the extracted keywords and the document identifier associated with the extracted keywords in the created index refers the metadata listed corresponding to the document identifier in the database arrangement (Huang, et al. [0033]: "The object indexing module 108 performs such as words grouping and semantic analysis on the objects in each category, establishes indexes and stores the index data into the index repository 110.", where in Huang, et al. the object refers to a document object).
Huang, et al. does not teach extracting keywords from the document and store the keywords in a meta-document, associating the document identifier with the metadata in the form of a list, providing, to the indexing server, the meta-document and the document identifier, receiving the meta-document and the document identifier from the support server, or extracting keywords from the meta-document. Skidmore, et al. teaches extracting keywords from the document and store the keywords in a meta-document (Skidmore, et al. col 10, lines 12-14, "One or more natural language processing techniques may be used to determine and/or output metadata associated with the item such as one or more tags and/or keywords."); and associating the document identifier with the metadata in the form of a list (Skidmore col 6, lines 25-28, “The illustrative operating environment shown in FIG. 4 includes an electronic catalog system 400 that enables users to browse and/or select items (such as items listed in an electronic catalog and/or library), providing, to the indexing server, the meta-document and the document identifier (Skidmore, et al. col 10 line 65 - col 11 line 1, "In an example library of one hundred books, organization service 410 at block 610 may have processed and/or retrieved item content metadata of the one hundred books."), receiving the meta-document and the document identifier from the support server (Skidmore, et al. col 10 line 65 -col 11 line 1, "In an example library of one hundred books, organization service 410 at block 610 may have processed and/or retrieved item content metadata of the one hundred books."), where the support server is analogous to the taxonomy data repository (Skidmore et al. col 6, lines 34-36, “Taxonomy data repository 434 may store item content metadata, hierarchical content metadata, data structures, hierarchal data organizations, and/or other data”), and extracting words from the meta-document (Skidmore, et al. col 11, lines 3-5, "A non-limiting example of hierarchical content metadata includes the total frequencies of occurrences, and/or counts of metadata, tags, and/or keywords.").
In addition, just as Huang et al. does, Skidmore et al. also teaches wherein the meta-document is in JavaScript Object Notation (JSON) format (Skidmore et al., col 10, lines 48-50, “document content metadata and/or item content metadata may be in various formations, such as JavaScript Object Notation (“JSON”)”). As such the combination of the keywords generated by Skidmore et al. would fit seamlessly into the document object from Huang et al.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art it combining Skidmore, et al. with Huang, et al., that in order to do a keyword search using only the metadata instead of the source documents one would combine the extraction of keywords from metadata and multiple server setup from Skidmore, et al. with the metadata storage from Huang, et al.
Regarding claims 3 and 7, Huang, et al. teaches receiving at least one of the keywords in the index for the database arrangement as a user-input (Huang, et al. [0062]: "FIG. 4 shows a flowchart of a method 400 for creating an index for an object to be searched according to one embodiment of the present disclosure. At 401, an object to be searched is received. Then, the object classification module 106 for example obtains the established classification policy as described above and parses the classification policy, i.e., through a matching with the constraints in the classification conditions of the classification policy."), identifying document identifiers corresponding to the user-input from the index for the database arrangement (Huang, et al. [0062]: "FIG. 4 shows a flowchart of a method 400 for creating an index for an object to be searched according to one embodiment of the present disclosure. [...] If the constraint involves metadata of the object, proceed to block 403 to obtain metadata of the object."), and retrieving metadata of the document identifiers corresponding to the user-input from the database arrangement (Huang, et al. [0062]: "Therefore, the object classification module 106 may obtain metadata of the object from the information repository 104."). 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, et al. US PG Pub 2017/0270184 Al and Skidmore, et al. US Pat 9996535 B1 as applied to claim 1 above, and further in view of Gardner et al. U.S. PG Pub.
Regarding claims 2 and 6, Huang, et al. and Skidmore, et al. do not teach wherein the indexing server and the support server extract keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts. Gardner, et al. teaches wherein the indexing server and the support server extract keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts (Gardner, et al. [0296]: "In one embodiment, one or more multi-relational ontologies may be utilized to improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Gardner, et al. with Huang, et al. and Skidmore, et al., that in order to expand a document's associated keywords to include similar terms, they would combine the document metadata keywords from Huang, et al. and Skidmore, et al. with the ontological keyword extension from Gardner, et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163        

/William B Partridge/Primary Examiner, Art Unit 2183